DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael J. Medley on 03/02/2022.

The application has been amended as follows: 
                                                     In The Claims
3.	In claim 1, line 11, replace "the refractory bricks have an opening" with --the refractory bricks have respective opening--.
	In claim 12, line 11, replace "the refractory bricks have an opening" with --the refractory bricks have respective opening--.
	In claim 15, line 12, replace "the refractory bricks have an opening" with --the refractory bricks have respective opening--.
Allowable Subject Matter
4.	Claims 1-15 are allowed.
Zivanovic (US 10,281,150; having the same inventive entity as the instant application) is the closest prior art of record drawn to a furnace wall brick lining assembly.
However this prior art differs from the instant claimed invention by failing to teach a refractory brick arrangement in which at least one rod is guided through aligned openings of the refractory bricks and the at least one rod bears on a number of  bearing surfaces on inner side of the furnace wall, and wherein the refractory bricks are movable from a first position, in which a clearance or space is formed between the bricks and a heat-conducting layer, into a second position, in which the bricks are mounted holohedrally or symmetrically to a heat conducting layer arranged on an inner side of the furnace wall with their side facing said inner side of the wall by means of the force of gravity; thereby ensuring that the geometry of components of the furnace and the brick arrangement are maintained notwithstanding thermal expansion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733